Citation Nr: 0812198	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  04-20 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a skin disorder of the 
feet, including due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The veteran had active military service from March 1968 to 
May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for a skin 
disorder of the feet, secondary to exposure to herbicides.  

In June 2006, the Board remanded the case for additional 
evidentiary development.  The case has now been returned for 
appellate review.

The record continues to raise claims of entitlement to 
service connection for Type II diabetes, a skin disorder of 
the neck and hands, and hearing and eye disorders.  These 
issues remain unripe for appellate review.  Accordingly, they 
are again referred to the RO for appropriate consideration.  
 
 
FINDING OF FACT
 
The veteran's current skin disorder of the feet, diagnosed as 
dyshidrotic eczema, is not shown by competent medical 
evidence to have a nexus to service; he has not been 
diagnosed chloracne.  
 
 
CONCLUSION OF LAW
 
A skin disorder of the feet was not incurred or aggravated 
while on active duty, and it may not be presumed to be due to 
exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1154(b), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(e) 
(2007). 
 
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in March 2003, June 
2006, and August 2006 correspondence of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  The claim was remanded in June 
2006 so that additional records could be obtained and all 
available records have been associated with the claims file.  
In a July 2006 statement, the veteran remarked that he had no 
additional evidence to submit.  VA informed the claimant of 
the need to submit all pertinent evidence in his possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned.  While the veteran did not 
receive full notice prior to the initial decision, after 
notice was provided, the claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim, 
and the claim was readjudicated in a November 2007 
supplemental statement of the case.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony. In sum, there is no evidence of any VA error in 
notifying or assisting the veteran that reasonably affects 
the fairness of this adjudication.   Finally, the evidence 
shows that the veteran was not prejudiced by VA's failure to 
provide full and complete notice prior to the June 2003 
rating decision.  
 
Analysis
 
The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, private medical 
records, lay statements, and personal hearing testimony. 
 Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).   
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  
 
In the case of a veteran who was engaged in combat with enemy 
forces during a period of war, VA shall accept as sufficient 
proof of service connection such satisfactory lay or other 
evidence of service incurrence if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  
 
A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War 
shall be presumed to have been exposed during such service to 
herbicide agents, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to herbicide agents 
shall be the last date on which he or she served in Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).
 
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The list of diseases includes chloracne.  
38 C.F.R. § 3.309(e).  The presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition other than those for which the Secretary has 
specifically determined that a presumption of service 
connection is warranted.  See 68 Fed. Reg. 27, 630-41 
(May 20, 2003).  
 
Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a claimant from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  
 
The veteran's service records confirm that he served in the 
Republic of Vietnam during the Vietnam Era.  Hence, he was 
exposed to Agent Orange in service.  His service treatment 
records do not reflect any treatment for a skin disorder of 
the feet and the post-service medical evidence does not 
relate any currently diagnosed foot disorder to the veteran's 
period of active duty.  
 
Following a VA examination in April 2003, he was diagnosed 
with dyshidrotic eczema of the feet, which is not included in 
the list of diseases that are presumed to be related to 
exposure to Agent Orange.  Moreover, private and VA records 
do not show that chloracne was manifest to a compensable 
degree within one year of his departure from Vietnam .  Upon 
VA examination in April 2003, the examiner found no evidence 
of chloracne and he noted that blisters of the feet could be 
due to multiple processes.  
 
Although the veteran's private podiatrist, Anthony P. 
Noreiga, D.P.M., in March 2003 offered an impression of 
dyshydrosis eczema versus chloracne, there is no definitive 
diagnosis of chloracne in any medical report.  Indeed, in 
July 2003 Dr. Noreiga stated that he treated the veteran from 
November 1999 to May 2002 and his diagnoses included multiple 
soft tissue lesions of the feet, tinea pedis, and dyshydrosis 
eczema.  He did not relate the veteran's foot disabilities to 
his military service.  Therefore, neither direct nor 
presumptive service connection is warranted for the veteran's 
skin disorder of the feet.  38 U.S.C.A. §§ 1110, 1116, 5107; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  
 
The Board acknowledges that the veteran had combat service; 
and hence, his reports that he experienced skin problems of 
the feet in service would be consistent with the 
circumstances and hardships of his service.  Nevertheless, 
without a medical nexus between the veteran's military 
service and any currently diagnosed skin disorder of the 
feet, service connection cannot be granted.  See 38 U.S.C.A. 
§ 1154(b); Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996) 
(38 U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder).  
 
The veteran was afforded the opportunity to appear at another 
VA examination in March 2007 in order to obtain an opinion on 
the etiology of the veteran's foot problems and the possible 
relationship to service; however, he failed to report.  As 
such, his claim can only be decided based upon the evidence 
of record.  See 38 C.F.R. § 3.655(b) (2007).  
 
Additionally, the medical evidence of record does not show 
that the veteran sought treatment for his foot problems until 
many years after he was discharged.  As such, the evidence of 
record clearly and convincingly rebuts any presumption of 
entitlement to service connection and preponderates 
against finding entitlement to service connection based on 
continuity of symptomatology.  See 38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  
 
Finally, although the veteran himself contends that his skin 
disorder of the feet is related to service and specifically 
due to exposure to herbicides, there is no evidence that he 
is qualified through education, training or experience to 
offer medical opinions.  His statements as to medical 
causation therefore do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1).  
 
In light of the evidence preponderating against the claim, 
the benefit of the doubt doctrine is not applicable and 
service connection cannot be granted.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 
 Accordingly, the claim is denied.  


ORDER
 
Service connection for a skin disorder of the feet, including 
due to exposure to Agent Orange, is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


